Citation Nr: 1105428	
Decision Date: 02/09/11    Archive Date: 02/18/11

DOCKET NO.  06-32 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel




INTRODUCTION

The Veteran had active military service from September 1946 to 
March 1948 and died in April 2005.  The appellant is the 
Veteran's widow.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida.

In May 2009, the Board remanded the appellant's case to the RO 
for further evidentiary development.


FINDINGS OF FACT

1.  The record reflects that the Veteran died in April 2005 at 
the age of 77, due to respiratory failure, due to interstitial 
fibrosis, due to lymphangitic sarcomatosis, due to angioscaroma 
of his scalp. 

2.  The probative and credible evidence of record preponderates 
against a finding that the Veteran was exposed to ionizing 
radiation while stationed in Fukuoka, Japan, from December 1946 
to February 1948, during his active duty.

3.  The probative medical evidence of record indicates that the 
Veteran was diagnosed with angiosarcoma of his scalp in 
approximately 2001.

4.  The competent, probative, and credible evidence of record 
does not demonstrate that angiosarcoma of the scalp, lymphangitic 
sarcomatosis, or interstitial fibrosis was manifested during the 
Veteran's period of active military service or within one year 
after his separation from active service.

5.  At the time of his death, the Veteran was not service-
connected for any disorder.

6.  The competent, probative and credible evidence of record 
preponderates against a finding that the Veteran's death was 
related to his active military service, including through 
exposure to ionizing radiation.


CONCLUSION OF LAW

The cause of the Veteran's death was not related to an injury or 
disease incurred in or aggravated by active military service, nor 
may the cause of his death be presumed to be service-connected, 
including exposure to ionizing radiation.  38 U.S.C.A. §§ 1101, 
1102, 1110, 1112, 1113, 1131, 1310, 1116, 5103, 5103A, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309, 3.311 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	 Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide. 38 
C.F.R. § 3.159(b).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, which includes a claim of service 
connection for the cause of the veteran's death, section 5103(a) 
notice must be tailored to the claim.  The notice should include 
(1) a statement of the conditions, if any, for which a veteran 
was service connected at the time of his death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-connected 
condition; and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not yet 
service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  
Unlike a claim to reopen, an original DIC claim imposes upon VA 
no obligation to inform a DIC claimant who submits a non-detailed 
application of the specific reasons why any claim made during the 
deceased veteran's lifetime was not granted.  Id.  Where a 
claimant submits a detailed application for benefits, VA must 
provide a detailed response.  Id.  

The appellant has received all essential notice, has had a 
meaningful opportunity to participate in the development of her 
claim, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Prinicipi, 353 F.3d 1369 (Fed. 
Cir., 2004).  By letters dated in June 2005, December 2006, and 
July 2009, the RO essentially advised the appellant of VA's 
notification and duty to assist obligations.  The U.S. Supreme 
Court has held that an error in VCAA notice should not be 
presumed prejudicial, and that the burden of showing harmful 
error rests with the party raising the issue, to be determined on 
a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 
(2009).  In this case, the appellant has not demonstrated any 
prejudicial or harmful error in VCAA notice.  The claim was 
readjudicated in a June 2010 supplemental statement of the case.  
See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).

VA also fulfilled its duty to obtain all relevant evidence with 
respect to the issue on appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  The Veteran's service treatment records for his active 
duty from 1946 to 1948 are apparently unavailable and were 
evidently destroyed in a fire in 1973.  The Board finds that 
further efforts to locate the records would be futile.  The Board 
is mindful that, in a case such as this, where service treatment 
records are unavailable, there is a heightened obligation to 
explain our findings and conclusions and to consider carefully 
the benefit-of-the- doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  
While it is unfortunate that the Veteran's service treatment 
records are unavailable, the appeal must be decided on the 
evidence of record and, where possible, the Board's analysis has 
been undertaken with this heightened duty in mind.

The case law does not, however, lower the legal standard for 
proving a claim for service connection but, rather, increases the 
Board's obligation to evaluate and discuss in its decision all of 
the evidence that may be favorable to the appellant.  See Russo 
v. Brown, 9 Vet. App. 46, 51 (1996).

The Veteran's private medical treatment records were obtained, to 
the extent possible; and the appellant has not identified any 
other relevant VA medical records.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  There is no indication in the record that any 
additional evidence, relevant to the issue decided herein, is 
available and not part of the claims file.

As noted above, in May 2009, the Board remanded the appellant's 
case to the RO for further development, that included sending the 
appellant an appropriate notice letter, obtaining the Veteran's 
terminal treatment records, contacting the Defense Threat 
Reduction Agency (DTRA) regarding the Veteran's exposure to 
ionizing radiation, and obtaining a VA medical opinion.  There 
has been substantial compliance with this remand, as the 
appellant was sent an appropriate letter in July 2009, and a VA 
medical opinion was obtained in June 2010.  The Veteran's 
terminal records were also obtained.

Consistent with the special development procedures outlined in 38 
C.F.R. § 3.311(a) and (c), in October 2009, the DTRA advised the 
RO that, because of his location at Fukuoka, the Veteran had "no 
potential for exposure to radiation from the strategic bombing of 
Hiroshima or Nagasaki".  In light of this finding, no further 
special development is warranted.  Id.  The records satisfy 38 
C.F.R. § 3.326.

The duty to assist has therefore been satisfied and there is no 
reasonable possibility that any further assistance to the 
appellant by VA would be capable of substantiating her claim.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to 
notify and assist have been met, there is no prejudice to the 
appellant in adjudicating this appeal.

II.	Factual Background and Legal Analysis

The Board has reviewed all the evidence in the claims file, which 
includes the appellant's written contentions, the Veteran's 
service records, and his private medical records.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the appellant or obtained on her behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate the 
claim and what the evidence in the claims file shows, or fails to 
show, with respect the claim.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).

The appellant seeks service connection for the cause of the 
Veteran's death.  In her written statements in support of her 
claim, she asserts that the Veteran was exposed to ionizing 
radiation as a result of his service in Fukuoka, Japan, during 
World War II.  She notes that he repaired vehicles and equipment 
that operated in and round Nagasaki and Hiroshima.  Thus, she 
maintains that such exposure caused or contributed to the 
disabilities from which the Veteran died.

According to the evidence of record, the Veteran died in April 
2005, at the age of 77.  An April 2005 death certificate 
indicates that the immediate cause of the Veteran's death was 
respiratory failure that had its onset one week prior to his 
death, due to interstitial fibrosis that had its onset one month 
prior to his death, due to lymphangitic sarcomatosis that had its 
onset one month prior to death, due to angiosarcoma of his scalp 
that had its onset four years prior to his death.  An autopsy was 
not performed.  During the Veteran's lifetime, he was not 
service-connected for any disorder.

Service records confirm that the Veteran was stationed in 
Fukuoka, Japan, during World War II with his unit, Headquarters 
5th Ordnance Medium Maintenance Company, during the period from 
December 27, 1946 to February 7, 1948.  

As noted, the Veteran's service treatment records are 
unavailable.

Post service, private medical records, dated from 2004 to 2005, 
indicate that, in February 2005, the Veteran was noted to have 
angiosarcoma.

Private hospital records, dated from March to April 2005, reveal 
that the Veteran was admitted for treatment of a left-sided 
pneumothorax and subsequently died in April 2005.  His final 
diagnosis was metastatic angiosarcoma to the lung.  Secondary 
diagnoses included prostate cancer in the past, hearing loss, 
lymphangitic spread of angiosarcoma of the lung, jaw infection, 
chronic pain secondary to cancer, and recurrent pneumothoraces.  
According to the Veteran's recorded history, his angiosarcoma 
initially started as a scalp lesion that grew and results of an 
eventual biopsy revealed that he had angiosarcoma.  Results of a 
computed tomography (CT) performed in February 2004 revealed 
findings concerning for cavitary metastatic disease in his upper 
lobes.  The record indicates that "[i]t was felt that the 
majority of [the Veteran's] symptoms and respiratory distress was 
related to lymphangitic spread of his cancer."  The Veteran 
developed worsening of his respiratory distress and died in April 
2005.

Pursuant to 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303, a 
Veteran is entitled to disability compensation for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.

In addition, the law provides that, where a Veteran served ninety 
days or more of active military service, and certain malignant 
tumors, becomes manifest to a degree of 10 percent within one 
year from the date of termination of such active service, such 
disease shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  While the disease need not be diagnosed within the 
presumption period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic manifestations 
of the disease to the required degree during that time.  Id.

In order for service connection for the cause of the Veteran's 
death to be granted, it must be shown that a service-connected 
disability caused the death, or substantially or materially 
contributed to cause death.  A service-connected disability is 
one that was incurred in or aggravated by active service, one 
that may be presumed to have been incurred during such service, 
or one that was proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.312.

The death of a Veteran will be considered as having been due to a 
service- connected disability when such disability was either the 
principal or contributory cause of death.  38 C.F.R. § 3.312(a).  
The service-connected disability will be considered the principal 
(primary) cause of death when such disability, either singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related thereto.  
38 C.F.R. § 3.312(b).  The service-connected disability will be 
considered a contributory cause of death when it contributed so 
substantially or materially to death that it combined to cause 
death, or aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c)(1).  The debilitating effects 
of a service-connected disability must have made the Veteran 
materially less capable of resisting the fatal disease or must 
have had a material influence in accelerating death.  See Lathan 
v. Brown, 7 Vet. App. 359 (1995).

There are primary causes of death, which, by their very nature, 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such cases, 
there is for consideration whether there may be a reasonable 
basis for holding that a service-connected condition was of such 
severity as to have a material influence in accelerating death.  
In this situation, however, it would not generally be reasonable 
to hold that a service- connected condition accelerated death 
unless such condition affected a vital organ and was of itself of 
a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(3), 
(4).

In this case, the appellant contends that the Veteran served in 
Fukuoka, Japan, during World War II, and was exposed to ionizing 
radiation at that time, and that such exposure caused or 
contributed to the disabilities from which he died.  

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service can 
be demonstrated by three different methods. See Hilkert v. West, 
11 Vet. App. 284, 289 (1998).

First, if a veteran exposed to radiation during active duty later 
develops one of the diseases listed in 38 C.F.R. § 3.309(d), a 
rebuttable presumption of service connection arises.  See 38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  These 
diseases are ones in which the VA Secretary has determined that a 
positive association with radiation exposure exists.

Second, service connection may be established if a radiation-
exposed veteran develops a "radiogenic disease" (one that may be 
induced by ionizing radiation, either listed at 38 C.F.R. § 
3.311(b) or established by competent scientific or medical 
evidence to be radiogenic disease), if the VA Undersecretary for 
Benefits determines that a relationship in fact exists between 
the disease and the veteran's exposure in service.  When a claim 
is based on a disease other than one of those listed in 38 C.F.R. 
§ 3.311(b)(2), VA shall nevertheless consider the claim under the 
provisions of 38 C.F.R. § 3.311 provided that the claimant has 
cited or submitted competent scientific or medical evidence that 
the claimed condition is a radiogenic disease.  38 C.F.R. § 
3.311(b).

Third, service connection may be established by competent 
evidence establishing the existence of a medical nexus between 
the claimed condition and exposure to ionizing radiation during 
active service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994); see also Davis v. Brown, 10 Vet. App. 209, 211 (1997); 
Rucker v. Brown, 10 Vet. App. 67, 71 (1997).

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as a veteran who while serving on active duty or on 
active duty for training or inactive duty training, participated 
in a radiation-risk activity.  There are a number of activities 
defined as a "radiation-risk activity" including, but not limited 
to, onsite participation in a test involving the atmospheric 
detonation of a nuclear device; the occupation of Hiroshima, 
Japan or Nagasaki, Japan, by United States forces during the 
period beginning on August 6, 1945, and ending on July 1, 1946; 
or internment as a prisoner of war (or service on active duty in 
Japan immediately following such internment) during World War II 
which resulted in an opportunity for exposure to ionizing 
radiation comparable to that of the United States occupational 
forces in Hiroshima or Nagasaki during the period from August 6, 
1945 through July 1, 1946.  38 C.F.R. § 3.309(b)(i), (ii) (2010).

Diseases presumptively service-connected for radiation-exposed 
veterans under the provisions of 38 U.S.C.A. § 1112(c) and 38 
C.F.R. § 3.309(d)(2), consist of twenty-one types of cancer.  38 
U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d).

If a claimant does not qualify as a "radiation-exposed veteran" 
under 38 C.F.R. § 3.309(d)(3) and/or does not suffer from one the 
presumptive conditions listed in 38 C.F.R. § 3.309(d)(2), the 
veteran may still benefit from the special development procedures 
provided in 38 C.F.R. § 3.311 if the veteran suffers from a 
radiogenic disease and claims exposure to ionizing radiation in 
service.  Under 38 C.F.R. § 3.311, "radiogenic disease" means a 
disease that may be induced by ionizing radiation and shall 
include the following: cancer, including all forms of leukemia 
except chronic lymphatic (lymphocytic) leukemia, multiple 
myeloma, and lymphomas other than Hodgkin's disease; parathyroid 
adenoma; tumors of the brain and central nervous system, non-
malignant thyroid nodular disease, and posterior subcapsular 
cataracts.  38 C.F.R. § 3.311(b)(2) (2010).  Additionally, if a 
claim is based on a disease other than one of those listed in 
paragraph (b)(2), VA shall nevertheless consider the claim under 
the provisions of 38 C.F.R. § 3.311 provided that the veteran has 
cited or submitted competent scientific or medical evidence that 
the claimed condition is a radiogenic disease.  38 C.F.R. § 
3.311(b)(4).  Lymphomas are among the radiogenic diseases listed 
in 38 C.F.R. § 3.311 and, as noted above, the Veteran's death 
certificate listed lymphangitic sarcomatosis as a contributory 
cause of his death.

Under the special development procedures in § 3.311(a), dose data 
will be requested from the Department of Defense in claims based 
upon participation in atmospheric nuclear testing, and claims 
based upon participation in the American occupation of Hiroshima 
or Nagasaki, Japan, prior to July 1, 1946.  38 C.F.R. § 
3.311(a)(2).  In all other claims, 38 C.F.R. § 3.311(a) requires 
that a request be made for any available records concerning the 
veteran's exposure to radiation.  These records normally include 
but may not be limited to the veteran's Record of Occupational 
Exposure to Ionizing Radiation (DD Form 1141), if maintained, 
service medical records, and other records which may contain 
information pertaining to the veteran's radiation dose in 
service.  All such records will be forwarded to the Under 
Secretary for Health, who will be responsible for preparation of 
a dose estimate, to the extent feasible, based on available 
methodologies.  38 C.F.R. § 3.311(a)(2)(iii).

Following receipt of a dose assessment, the VA Under Secretary 
for Benefits shall consider the claim with reference to the 
following factors: (1) the probable dose, in terms of dose type, 
rate and duration as a factor in inducing the disease, taking 
into account any known limitations in the dosimetry devices 
employed in its measurement or the methodologies employed in its 
estimation; (2) the relative sensitivity of the involved tissue 
to induction, by ionizing radiation, of the specific pathology; 
(3) the veteran's gender and pertinent family history; (4) the 
veteran's age at time of exposure; (5) the time-lapse between 
exposure and onset of the disease; and (6) the extent to which 
exposure to radiation, or other carcinogens, outside of service 
may have contributed to development of the disease.  38 C.F.R. § 
3.311(c) and (e).  In making its determination, an advisory 
opinion may be requested from the VA Under Secretary for Health.  
38 C.F.R. § 3.311(c)(1).

With regard to the various theories of entitlement as described 
above, the Board observes that the disorders from which the 
Veteran's died are not among those listed as diseases entitled to 
presumptive service connection under 38 C.F.R. § 3.309(d).  See 
also 38 U.S.C.A. § 1112(c).  As such, the Board need not consider 
whether presumptive service connection based on ionizing 
radiation exposure is warranted.  However, for the limited 
purpose of this discussion, lymphangitic sarcomatosis may be 
considered a radiogenic disease for the purposes of consideration 
under 38 C.F.R. § 3.311(b) (as a lymphoma) and the special 
development procedures in 38 C.F.R. § 3.311 apply to the 
appellant's claim.  See 38 C.F.R. § 3.311(b).

According to the October 2009 letter from the DTRA, Fukuoka is 
approximately 60 miles to the northeast of Nagasaki.  It was 
noted that VA defined the occupation of Hiroshima and Nagasaki 
was as official military duties within 10 miles of the city 
limits of either Hiroshima or Nagasaki (citing to 38 C.F.R. 
§ 3.309).  American occupation of Hiroshima and Nagasaki was 
defined as the period from August 6, 1945 through July 1, 1946.  
It was further indicated that these were the same criteria that 
the Nuclear Test Personnel Review Program applied in determining 
whether or not an individual was confirmed as a member of the 
American occupation forces in Hiroshima or Nagasaki, Japan.  
According to the DTRA, a scientific radiation dose assessment 
report for American troops occupying cities in Japan outside 
Hiroshima and Nagasaki indicated that the Veteran, "because of 
his location at Fukuoka, had no potential for exposure to 
radiation from the strategic bombing of Hiroshima or 
Nagasaki"(emphasis added).

As an initial matter, the Board must determine whether the 
Veteran was exposed to ionizing radiation during his military 
service.  As set forth above, the DTRA found no evidence to 
confirm the Veteran's exposure to radiation from the strategic 
bombing of Hiroshima or Nagasaki during his military service.

A claimant is not precluded from presenting proof of direct 
service connection between a disorder and exposure to radiation, 
even if the disability in question is not among statutorily 
enumerated disorders which are presumed to be service related, 
the presumption not being the sole method for showing causation.  
See Combee v. Brown, supra.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 
3.102, 3.303; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  But, 
in this case, and as set forth above, the DTRA found no evidence 
to substantiate the Veteran's potential for exposure to radiation 
from the strategic bombing of Hiroshima or Nagasaki, and the 
appellant has submitted no objective evidence to contradict these 
findings.

Initially, the Board points out that the Veteran's interstitial 
fibrosis, lymphangitic sarcomatosis, and angiosarcoma of the 
scalp, were not diagnosed until years after his military service, 
and the appellant does not claim otherwise.  

In support of her claim, the appellant argues that the Veteran's 
activities as a parts clerk required that he exchange vehicle and 
machinery parts on equipment working in and around Nagasaki and 
Hiroshima that were exposed to radiation (see Radiation Risk 
Activity Information Sheet, August 2009).  She also has argued 
that the fact that the Veteran sought private medical treatment, 
rather than VA treatment, "should have no bearing" on VA's 
decision on her claim (see April and October 2006 notice of 
disagreement and substantive appeal, respectively).

In June 2010, a VA physician reviewed the Veteran's records and 
provided a written opinion.  The VA medical specialist reviewed 
the Veteran's terminal medical records that included his final 
diagnosis of metastatic angiosarcoma to the lungs and other 
records indicating that "the majority of [the Veteran's] 
symptoms and respiratory distress was related to the lymphangitic 
spread of his cancer."  According to the VA examiner, if the 
Veteran's radiation exposure was not conceded, his death was less 
likely as not etiologically related to service.  She based her 
opinion on a review of the medical records and medical 
literature, and her clinical experience.  The VA examiner stated 
that the Veteran died due to cancer and had a blood vessel (not 
leukemia, myeloma, or lymphoma) cancer of his scalp that spread 
to his lungs.  The spread of cancer to his lungs caused his lung 
disease that was the immediate cause of his death.  

In sum, there is no probative and competent medical evidence of 
record to associate the Veteran's death from respiratory failure 
due to interstitial fibrosis due to lymphangitic sarcomatosis due 
to angioscarcoma of the scalp to his active military service.

The Board recognizes the appellant's sincere belief that the 
Veteran's death was related in some way to his military service.  
Nevertheless, in this case the appellant has not been shown to 
have the professional expertise necessary to provide meaningful 
evidence regarding a causal relationship between the Veteran's 
death and his active military service, including any claimed 
exposure to ionizing radiation.  See, e.g., Routen v. Brown, 10 
Vet. App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge"), aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied 
119 S. Ct. 404 (1998).  See also Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

Therefore, although the Board is deeply sympathetic with the 
appellant's loss of her husband, it finds a lack of competent 
medical evidence to warrant a favorable decision.  The Board is 
not permitted to engage in speculation as to medical causation 
issues, but "must provide a medical basis other than its own 
unsubstantiated conclusions to support its ultimate decision."  
See Smith v. Brown, 8 Vet. App. 546, 553 (1996).  Here, the 
appellant has failed to submit any competent medical or other 
evidence to provide a nexus between any in-service injury, event, 
or disease and the conditions that caused or contributed to cause 
the Veteran's death.  Therefore, the preponderance of the 
evidence is against the appellant's claim of entitlement to 
service connection for the cause of the Veteran's death.


ORDER

Service connection for the cause of the Veteran's death is 
denied.


____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


